Exhibit 10.10

Acceptance for Carriage Service Contract

Client: Sureland Industrail Fire Safety Co., Ltd (hereinafter referred to as
Party A)

Carrier: ZHAIJISONG EXPRESS CO., LTD “ZHAIJISONG”

(hereinafter referred to as ZHAIJISONG)

Both parties hereto, through sufficient negotiation and in accordance with
<Contract Law of P.R.C> and related provisions on goods transport, reaching at
consensus as regards the subject matter of Party B providing with transport
service for Party A, hereby make and enter into this contract on following terms
and conditions for joint complying with.

Article 1: Service scope

Party B shall provide with the 1st item acceptance for carriage service on
following service items for Party A:

 

1. Goods door-to-door transport in nationwide territory;

 

2. Goods door-to-port transport;

 

3. Nationwide exhibition tour service;

 

4. Sorting and packaging of goods accepted (with expenses being calculated
separately);

 

5. Storage (with expenses being calculated separately);

 

6. Cover the insurance on commission basis (with the insurance expenses being
undertaken by Party A).

Article 2 Other special service requirement of Party A

Article 3 Service term

Begins from 1st April 2005 and ends on 1st April 2006.

Article 4 Confirmation of service

 

1. Party B shall accept the entrusting of Party A through telephone, fax or
E-mail;



--------------------------------------------------------------------------------

2. Upon entrusting reached at, Party A shall hand over all the formalities (the
examining and approving, and checking formalities being handed over together if
necessary for the goods to be transported) required by transport in accordance
with requirements of Party B.

 

3. Party B shall, after accepting the entrusting of Party A, handle the goods
receiving formalities in good time, open the worksheet in accordance with
service charging standard, as well as handle the insurance covering formalities
(when required such by Party A).

Article 5 Cargo insurance

This contract shall adopt the __th item insurance mode:

 

1. Party A entrusts Party B to handle the insurance and pay the insurance
expenses;

 

2. Party A doesn’t entrust Party B to handle the insurance.

Article 6 Settlement mode and time

 

1. Party B shall collect charges in accordance with the charging standard and
charging contents confirmed by both parties hereto;

(Please refer to contract annex <Zhaijisong Service Price List> for details;
Note: Please note here whether other expenses other than freight are included in
the list).

 

2. Party B shall make settlement for last month business on 5th day of each
month, and Party A shall, within 5 days after receiving <Freight Settlement
Account Bill> list provided by Party B, check and confirm it with Party B, and
if no feedback is given within 5 days, it shall be deemed that Party A has
confirmed it. Party A shall, within 5days after confirmation, pay Party B by
means of cash, cheque, and draft. If Party A delays in making payment, Party A
shall pay Party B the overdue fine in accordance with 0.1% of defaulted service
expenses, and Party B and its affiliated company have right to retain goods of
Party A;

 

3. If delay in payment occurs due to public holidays and Party B’s reason, Party
A shall not undertake the responsibilities for delay in payment;

 

4. The service price change provided by Party B shall be notified to Party A one
month in advance for authorization by Party A, otherwise the price system listed
in annex 1 of this contract shall still be implemented.



--------------------------------------------------------------------------------

Article 7 Rights and obligations of both parties

 

  I. Rights and obligations of Party A

 

1. Party A has right to ask Party B to transport the goods to the destination in
accordance with the date, location, and mode entrusted;

 

2. Before handling the formalities for taking delivery of goods and dispatching,
Party A has right to modify or cancel the entrusted contents, and the expenses
occurred thereby shall be undertaken by Party A;

 

3. Party A has right to ask Party B to provide with the progress situation of
the business entrusted by Party A, and the information during the course of
service;

 

4. If Party A makes packaging by itself, Party A shall perform packaging in
accordance with related national packaging standard for goods accepted for
carriage;

 

5. Party A is liable to correctly complete the worksheet, correctly and
detailedly indicate the destination address, consignee name and telephone
number;

 

6. Party A shall make settlement with Party B in accordance with the stipulated
time;

 

7. The expenses occurred additionally for sending under escort by special
personnel, special packaging, bypassing transportation, and supporting equipment
and materials, etc to be provided with by Party B upon requirement of Party A
for preventing accidents shall be paid separately by Party A;

 

8. The goods entrusted by Party A for carriage shall comply with national safety
regulations and other requirements, and the actions of carrying secretly of
hazardous goods and other corrosive, pollutant, as well as prohibited and
limited goods are prohibited;

 

  II. Rights and obligations of Party B

 

1. Party B shall provide with safety goods carriage service in good time in
accordance with requirements of contract;

 

2. Party B shall keep confidential for the business secret of Party A and
feedback the information to Party A;

 

3. The vehicles provided by Party B shall hold complete and effective license
plate and perfect technical conditions;



--------------------------------------------------------------------------------

4. On the condition of breach of contract by Party A, Party B shall is entitled
to suspend performance of business entrusted by Party A and claim Party A to
undertake the liabilities for breach of contract;

 

5. For the goods entrusted to be packed by Party B, both parties hereto shall,
when handling handing over and taking over of the goods, jointly check the
appearance and quantity of the goods and confirm it, and Party B shall not be
responsible for the built-in function of the goods;

 

6. Party B is entitled to charge Party A for the service expenses in accordance
with provisions of contract;

 

7. Party B shall not be liable to examine whether the package of Party A
satisfies the acceptance for carriage requirements. However, if Party B finds
that the package and volume, etc of the goods don’t comply with the requirements
of Party B, Party B has right to ask Party A to correct it and even refuse
acceptance for carriage.

Article 8 Liabilities for breach of contract

 

  I. Liabilities of Party A

 

1. If Party A fails to prepare the goods in accordance with the stipulated time
and requirements, the responsibility for being behind schedule of goods shall be
undertaken by Party A, and Party A shall compensate Party B for his losses
caused thereby;

 

2. If, the after goods reaches at the destination, there is no consignee or the
consignee refuse to take delivery of the goods, the responsibilities for damage
to the goods and for being behind the schedule of the goods caused thereby shall
be undertaken by Party A, and Party A also shall undertake the expenses for
storage and keeping of goods caused due to no consignee or refusing of goods by
the consignee after goods reaching at the destination.

 

3. For the goods packed by Party A of its own accord, Party A shall undertake
the losses for damage, lack or losing of packed goods but with perfect external
packaging;

 

4. Party A shall undertake the losses caused due to retardation or refuse
receiving of good of the consignee designated by Party A;

 

5. If Party A equips with the transport escorts for the goods of its own accord,
all the risks for the goods shall be undertaken by Party A.



--------------------------------------------------------------------------------

6. Party A shall undertake the losses for delay in transport of goods caused due
to wrong address, name, or telephone, etc information of consignee provided by
Party A.

 

7. If, due to following faults of Party A personal casualty or equipments
damaged are caused, Party A shall undertake the liability for compensation;

 

  (1) Intentionally carry the hazardous goods and other corrosive, pollutant,
prohibited and limited goods, etc in the entrusted goods secretly;

 

  (2) If, other conveyance, mechanical equipments are contaminated, erode and
damaged and personal casualty are caused due to packaging defect, Party A shall
undertake the liabilities for compensation;

 

  (3) If, due to hiding and not reporting the name, weight, etc information of
goods, aerial, railway departments and national security supervising department
impose fines and expenses to the goods;

 

  (4) Losses are caused to the goods due to wrongly using of packaging, storage
and transportation mark by Party A;

 

  (5) Upon the consignee taking delivery of and signing for the goods, all the
risks for losing, lack, deterioration, contamination, damage, etc of the goods
shall be transferred to the consignee, and Party B shall not undertake the
liabilities any more. All the risks caused due to delay in receiving the goods
or refusing the goods by consignee shall be transferred from the time due for
receiving the goods stipulated by the contract.

 

  II. Liabilities of Party B

 

  1. If, the goods are delivered to the wrong consignee due to Party B’s reason,
Party B shall transport the goods to the designed consignee for free;

 

  2. If the goods entrusted by Party A to Party B for covering the insurance
incurs accident, Party B shall assist Party A to handle the settlement of
claims, and Party B undertakes the liability for compensation limited to the
compensation amount provided by insurance company.



--------------------------------------------------------------------------------

  3. If the goods covered not through Party B incur accident, Party B shall make
compensation in accordance with max. 20 Yuan/kilogram; If the actual amount of
loss is lower than the amount calculated in accordance with max.
20Yuan/kilogram, the compensation shall be made in accordance with the actual
loss. If the insurance is covered by Party A of its own accord, Party B shall
not be subject to the recourse by the third party.

 

  4. For the door-to-port service, Party B shall not undertake the liability for
compensation for losses caused due to goods yard, railway, airport reasons and
force majeure, but shall assist Party A to claim for compensation.

Article 9 Others

 

1. Both parties hereto shall not undertake the liabilities to each other for
force majedure event;

 

2. Party B shall not undertake the liabilities for reasonable wastage or
property change due to natural quality of goods;

 

3. During the validity term of contract, either of parties hereto shall not
modify or cancel the contract without authorization of the other party. If,
performance of contract becomes impossible due to special reasons or the
modification to the contract is necessary, the modification or termination of
this contract may be realized only after approved by both parties; And if one
party hereto wants to modify or terminate this contract, such party shall
negotiate with the other party one month in advance and reach at consensus with
the other party;

 

4. If, due to force majeure, the performance of this contract is directly
affected or become impossible in accordance with the provisions of contract, the
affected party shall immediately notify the other party of it and provide with
details on the accident as well as the reasons and related proof for impossible
full or partial performance of contract or delay in performance of contract.
Both parties hereto shall negotiate to determine cancellation of contract, or
exemption of partial obligations under the contract, or delay in performance of
contract in accordance with the extents to which the accident affects the
performance of contract;

 

5. Modification of cancellation of transport contract shall be put forward or
replied by written form.



--------------------------------------------------------------------------------

Article 10 Any disputes occurred during the course of performance of this
contract shall be settled by both parties through negotiation; If the
negotiation is failed, either of parties hereto shall submit such dispute to the
People’s Court of the place where the contract is concluded.

Article 11 Other matters uncovered by this contract may be separately negotiated
by both parties hereto and the agreement reached at thereby shall act as the
annex of this contract and hold equal legal force with this contract.

Article 12 The Zhaijisong worksheet endorse clauses are the annexes of this
contract and when this contract provides with no corresponding provisions, the
worksheet shall be followed; And if the conflicts exist between the worksheet
and this contract, this contract shall prevail.

Article 13. For purpose of performance of this contract, within days upon
conclusion of this contract, Party A shall by written form designate the actual
principal for performance of this contract to Party B, such as consigner,
expenses examining and checking person, etc. If the modification to such
personnel is to be made, the written notice for modification shall be submitted
to Party B 5 days prior to modification. The signature of designated personnel
of Party A shall be deemed as the action of Party A.

Article 14 This contract is made in two originals, each of parties hereto
holding one copy respectively, and this contract shall take effect from the date
of conclusion.

Supplementary articles: Each of parties hereto shall provide with the copy of
business license duplicate for the other party.

 

Party A: Sureland Industrial Fire Safety Co., Ltd   

Party B:

Corporate representative or the client   

Corporate representative or the client



--------------------------------------------------------------------------------

Address:   Nan ban bi dian Industry Park, Capital   

Address:

 

Airport, Shunyi District, Beijing

   Tel: 010-81468816    Tel: Fax: 010-81463639    Fax: Date:    Date: Location:
  



--------------------------------------------------------------------------------

Marketing Memorandum

Party A: Sureland Industrial Fire Safety Co., Ltd

Address: Nan ban bi dian Industry Park, Beijing Capital Airport

Tel: 010-81474815

Fax: 010-81473639

Contact: Ding Guofeng Hu Shaoqing

Party B: Xi`an Systemsensor Electronic Co., Ltd

Address: No. 11, Xiao sai dong lu, Xi`an City

Tel: 029-5246577,5246576

Fax: 029-5243745

Contact: He dong, Li jin

On 9th March 2001 Sureland Industrial Fire Safety Co., Ltd and Xi`an
Systemsensor Electronic Co., Ltd discussed the market development prospect and
cooperation of year 2001, and make and enter into this agreement as regards the
subject matter of using the detector and components and parts produced by Xi`an
Systemsensor Electronic Co., Ltd by Sureland Industrial Fire Safety Co., Ltd and
the cooperation in market development on following term and conditions:

 

  I. Rights and obligations of Party A:

 

1. Be responsible for market developing and marketing work, and in considering
the development cycle of Party A’s supported products, Party A shall, within one
year from the date of conclusion of this contract, purchase no less than 2000
detectors from Party B;

 

2. Be responsible for after sales service and technical support for the users;

 

3. Reflect to Party B the use situation of the products and the market
information of the selling region aperiodically;

 

4. Make payment in good time in accordance with the payment schedule stipulated
in article 3;



--------------------------------------------------------------------------------

5. Party A shall keep confidential for all the data and samples provided by
Party B, shall take use of them only for purpose of supported products
development, sending for inspection and marketing, and shall not use of them for
other purposes or disclose them to the third party.

 

II. Rights and obligations of Party B

 

1. Party B shall undertake that the products provided for Party A comply with
Chinese related national standard requirements;

 

2. Provide for Party A with the technical supports for the products provided;

 

3. For purpose of doing well the products matching, Party B shall provide for
Party A with the technical supported required by the products matching;

 

4. When it is practicable, upon request by Party A, Party B shall assist Party A
to go to Shenyang National Fire Control Electronic Products Detection Center for
sending the products produced by Party B for inspection in the brand and model
of Party A.

 

5. Be responsible for the service work for the products provided, and the
warranty period of the products shall be three years from the date of leaving
the factory;

 

6. Party B is liable to assist Party A to do well the market advertising and
sales promotion activities;

 

7. After delivery of the goods under one contract, Party B shall provide for
Party A with the quality guarantee documents, etc data required by ISO 9000
quality system attestation along with the invoice.

 

III. Goods supply, payment and others

 

1. Product price: The product price shall be determined by both parties in
accordance with yearly procurement quantity. And please refer to the attached
list for the price from conclusion of this contract to 31st December 2001.

 

2. Supply mode: Party A shall provide for Party B with the supply and demands
information 10-15 days in advance, and when the formal supply is to be made, the
notice shall be sent to Party B by means of fax for arranging dispatch of goods
by Party B.

 

3.

Payment mode: Before the sum of order reaches at 0.3 million Yuan, the goods
shall be delivered upon payment; When the sum of order exceeds 0.3 million Yuan,



--------------------------------------------------------------------------------

 

Party B shall give Party A 60 days payment term, and the total accounts payable
to Party B by Party A shall not exceed ¥0.1 million Yuan. When placing the
order, if the total accounts payable exceed 0.1 million Yuan, Party A shall pay
the excessive portion to Party B for arranging dispatch of goods by Party B,
otherwise Party B has right to suspend delivery. The special project shall be
negotiated by both parties for settlement and shall be noted when concluding the
contract.

 

4. Transport: Party B shall be responsible for the freight of railway transport
mode, but if Party A request to use other transport mode, the freight shall be
undertaken by Party A in accordance with the actually occurred amount; And the
insurance expenses during the course of transport shall be handled and paid
unitedly by Party B.

 

5. Other matters uncovered by this agreement shall be further negotiated and
determined by both parties hereto;

 

6. This agreement is made in two originals, each of parties hereto holding one
copy respectively.

 

Party A: Sureland Industrial Fire Safety Co., Ltd    Party B: Xi`an Systemsensor
Electronic Co., Ltd Representative:    Representative: Date:    Date:



--------------------------------------------------------------------------------

Cooperation Agreement

Party A: Sureland Industrial Fire Safety Co., Ltd

Party B: Lianxin International Trade (Shanghai Waigaoqiao Free Trade Zone) Co.,
Ltd/NOTIFIER

Both parties hereto, in the principle of reciprocity and mutual benefit,
predominance complementation, good faith cooperation and joint development, and
through amiable negotiation hereby make and enter into this agreement on
following terms and conditions:

 

1. Party B entrusts Party A to sell NOTIFIER automatic fire warning serial
products.

 

2. Party A shall take full use of its advantages to make propagation, promotion,
and marketing for NOTIFIER automatic fire warning serial products, as well as
undertake corresponding design, installation, debugging, and after sales
service.

 

3. Party B shall provide for Party A with related data and corresponding
technical support and training.

 

4. Party B shall coordinate Party A to resolve various related technical
problems occurred during the course of design, installation and debugging, and
provide with support and guarantee for the after sales service undertaken by
Party A.

 

5. Party B shall make settlement with Party A with following preferential price:

Preferential price for automatic fire warning system host machine: the unit
price for selling shall be calculated in accordance with 35% of market
quotation, and please refer to the annex 1 for market quotation of Party B;

Preferential price for peripheral equipments of automatic fire warning system:
Please refer to annex 2 for net price for selling.

In consideration of the above mentioned preferential price provided by party B,
Party A undertakes that Party A will purchase the equipments with total amount
being not less than ¥5 million Yuan from Party B before 31st December 2003 (not
including the value added tax).

 

6. If, the price needs be adjusted appropriately by both parties due to reasons
of market competition, both parties hereto may separately negotiate it in
accordance with the practical situation.



--------------------------------------------------------------------------------

7. Party B shall stock up the goods and make delivery in accordance with the
order form signed by the authorized representative of Party A, and Party A shall
pay all the payments for goods within 30 days after the date of actual delivery
made by Party B.

 

8. Both parties hereto may, in accordance with the progress of cooperation,
modify the further cooperation mode.

 

9. Other matters uncovered by this agreement shall be separately negotiated by
both parties hereto. This agreement is made in two originals, each of parties
hereto holding one copy respectively.

Party A: Sureland Industrial Fire Safety Co., Ltd

Address: Ban bi dian Industry Park, Beijing Capital Airport

Tel: (010)-81463816                     Fax: (0101)-81561255
                    Postcode: 101304

Signature of authorized representative

Seal of the company:

Date:

Party B: Lianxin International Trade (Shanghai Waigaoqiao Free Trade Zone) Co.,
Ltd

Address: Unit B, 4th Floor, Building 15, No. 69 Xiya Road, Waigaoqiao Free Trade
Zone, Shanghai, 200131 China

Tel: (021)-50460119                     Fax: (021)-50462119
                    Postcode: 200131

Signature of authorized representative:

Seal of the company:

Date:

Annex 1: Market quotation of automatic fire warning system host machine of Party
B

Annex 2: Preferential price for peripheral equipments of automatic fire warning
system of Party B